SEPARATE OPINION.
WALKER, J.
, ^ , Information. We concur in the result reached In the majority opinion, but dissent from the holding therein that the information is insufficient . . m not properly charging that the Citizens Trust Company is an incorporated bank.
The information does charge that the. company “is duly organized under the laws of the State of Missouri and is doing a general trust and banking business.” It is in our opinion too plain for further words that the company could not have been organized under the laws of the State except as a corporation. The words “organized under the laws of the State” can have no other meaning; if so organized “to do a banking business,” it must perforce have been a bank; the words employed, therefore, in the *342information are not only similar in import but identical in meaning with, the words held to have been necessary by the majority opinion; this being true, the requirements as to the specific nature of the charge necessary to be made in criminal cases is fully met, and the-defendant has no just grounds of complaint, as he is-as fully and clearly informed of the nature of the-charge against him as if other and different words, had been used.
It, therefore, follows that the information is sufficient, and the judgment of the trial court should not be reversed on this account.